Harwell, J.
1. There was sufficient evidence to show that the hogs for the possession of which this trover suit was brought were the property of the plaintiff, and were wrongfully in the possession of the defendant, and that their value was the amount of the verdict found.
2. There being evidence in the record to the effect that the hogs were the property of the wife, and without her knowledge or consent were surrendered to the defendant by her husband in extinguishment of a debt of the latter, the court did not err in charging the jury “that the wife would not be bound by any trade of her husband [made] without her knowledge.”

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.